                            ·11111'




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:18-CV-00503-D

QUINCY JAMES,                                    )
                                                 )
                       Plaintiff,                )
                                                 )
                       V.                        )       ORDER FOR PAYMENT OF
                                                 )       ATTORNEY FEES UNDER
ANDREW SAUL, 1                                   )       THE EQUAL ACCESS TO msTICE ACT
Acting Commissioner of Social Security,          )
                                                 )
                       Defendant.                )
----------)

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $3,305.00, in full satisfaction of any and all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset

Program, payment will be made by check payable to Plaintiffs counsel, Vaughn S. Clauson, and

mailed to his office at The Clauson Law Firm, PLLC P.O. Box 110205, Durham, North Carolina

27709, in accordance with Plaintiffs assignment to her attorney of her right to payment of

attorney's fees under the Equal Access to Justice Act.

       SO ORDERED this                'lS"   day of January, 2020




                                                 JA  s C. DEVER III
                                                 UNITED STATES DISTRICT JUDGE




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).
